Citation Nr: 0837539	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  04-09 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUE

Basic eligibility for VA benefits.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The appellant in this matter seeks recognition as a 
"veteran" for purposes of receiving VA benefits.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a determination of the RO in October 
1999 that denied VA benefits on the basis that the appellant 
failed to present evidence establishing active military 
service.  The appellant timely appealed.
The appellant failed to appear for a videoconference hearing 
before a Veterans Law Judge at the RO that was scheduled for 
November 2004.  In April 2005, finding that the appellant had 
not served in the U.S. Armed Forces, the Board denied the 
appellant's claim for basic eligibility for VA benefits.

The appellant appealed the November 2004 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a November 2006 Order, the Court vacated the 
Board decision and remanded the case to the Board for further 
development.  Judgment was entered in December 2006.  
Thereafter, the case was returned to the Board, consistent 
with the Court's judgment.

In May 2007, the Board remanded the matter for additional 
development.


FINDING OF FACT

The service department has been unable to certify any period 
of active duty during which the veteran served in the United 
States Armed Forces.


CONCLUSION OF LAW

The criteria of "veteran" for the purpose of the appellant's 
basic eligibility for VA benefits have not been met.  38 
U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.1, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through a June 2007 letter, VA's Appeals Management Center 
(AMC) notified the appellant that verification of his 
military service had been requested from the National 
Personnel Records Center.  This document served to provide 
notice of the information and evidence needed to substantiate 
the claim.  The appellant has neither submitted nor made 
reference to any service department records which would tend 
to establish his military service. 

Any defects as to the timeliness of the statutory and 
regulatory notice are rendered moot because the appellant's 
claim on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

There is no outstanding evidence, and this case does not turn 
on a medical question for which an opinion would be 
necessary.  

Finally, the law, and not the facts, is dispositive of the 
claim of basic eligibility for VA benefits.  Hence, the 
duties to notify and assist imposed by the VCAA are not 
applicable to the claim.  Beverly v. Nicholson, 19 Vet. App. 
394 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).



II.  Basic Eligibility for VA Benefits

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2007).  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2007).  The term "veteran of any war" means any 
veteran who served in the active military, naval, or air 
service during a period of war.  38 C.F.R. § 3.1(e).  

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions:  (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (2007).

The Court has held that, "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, the Board notes that service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  When a claimant does not submit 
evidence of service or the evidence submitted does not meet 
the regulatory requirements, VA shall request verification of 
service from a service department.  38 C.F.R. § 3.203.  

The agency of original jurisdiction has made several attempts 
to verify dates of active service.  In the November 2006 
Order, the Court essentially found that (1) some of the data 
provided by the appellant concerning military service is 
unreliable; and (2) VA must perform its mandatory duty of 
requesting verification of service from a service department.  
38 C.F.R. § 3.203(c).  

According to the appellant's birth certificate, he was born 
January 18, 1954; the appellant claims he served in World War 
II, the Korean Conflict, in Vietnam, and in the War of Gods.  
He also claims that he served under the names "BJ" and 
"R."  Although the veteran provided his Social Security 
number, the Vietnam serial number provided by the appellant 
was assigned to a deceased veteran.

Pursuant to the Board's May 2007 remand, the RO or AMC 
submitted a Personnel Information Exchange System (PIES) 
request to the National Personnel Records Center (NPRC) for 
service department verification of service specifically under 
the names "BJ" and "R" for the periods from 1962 to 1969.  
NPRC responded in October 2007 that a record could not be 
identified based on the information furnished.

Records received in May 2004 from the Social Security 
Administration reflect that the appellant has been considered 
disabled since February 1995; his primary and secondary 
diagnoses are affective/mood disorders, and dysthymia.  These 
records neither reflect nor mention any active military 
service.

In short, based upon the record in this case, the Board 
concludes that the appellant had no active military service 
as a member of the U.S. Armed Forces.  Thus, he is not 
considered a "veteran" for purposes of establishing 
eligibility to VA benefits.  Therefore, the appellant's claim 
for basic eligibility for VA benefits must be denied as a 
matter of law.  See Sabonis, supra.

As a final matter, the Board notes that the proper course for 
the unsuccessful applicant who believes there is a reason to 
dispute the report of the service department or the contents 
of military records is to pursue such disagreement with the 
service department.  See Sarmiento, 7 Vet. App. at 85.  The 
appellant's proper remedy, if any, regarding service 
verification is an application to the Board for Correction of 
Military Records.  See Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).



ORDER

The claim of basic eligibility for VA benefits is denied as a 
matter of law.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


